Citation Nr: 0002775	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  97-08 468	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a deviated nasal 
septum.

3.  Entitlement to service connection for a nose and throat 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from November 1964 to 
January 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 RO decision which denied 
service connection for hearing loss, a deviated nasal septum, 
and a nose and throat condition (besides a deviated nasal 
septum).  The case was remanded by the Board in August 1998, 
and it was returned to the Board in November 1999.  


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence to show 
a plausible claim for service connection for hearing loss.

2.  The veteran has not submitted competent evidence to show 
a plausible claim for service connection for a deviated nasal 
septum.

3.  The veteran has not competent evidence to show a 
plausible claim for service connection for a nose and throat 
condition.


CONCLUSIONS OF LAW

1. The veteran's claim for service connection for hearing 
loss is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran's claim for service connection for a deviated 
nasal septum is not well grounded.  38 U.S.C.A. § 5107(a).

3.  The veteran's claim for service connection for a nose and 
throat condition is not well grounded.  38 U.S.C.A. § 
5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from November 
1964 to January 1968, including overseas service in Europe.

The October 1964 examination for enlistment into service 
showed all pertinent systems were within normal limits.  On 
the history portion of the enlistment examination, the 
veteran indicated he had or had had hay fever.  

The service medical records show the veteran was treated for 
an upper respiratory infection with pharyngitis and right 
otitis in December 1964.  He was seen for diarrhea and an 
earache in September 1965.  It was noted that he had used 
medications for earaches in the past; wax was rinsed from his 
ears.  In October 1965 he was seen for complaints of a sore 
throat for 4 days.  He had a very thick postnasal drip and 
soreness near his windpipe.  He was told to take increased 
fluids and lozenges, gargle, and use nose drops.  Later in 
October 1965 he had complaints of a sore throat, a head cold, 
and a cough.  He was given medications.  

On the medical history portion of his August 1967 service 
separation examination, the veteran checked boxes indicating 
that he had had ear, nose, or throat trouble, and hay fever.  
The doctor reported that the veteran had had seasonal hay 
fever, no diagnosis was needed, and the veteran had no 
current ear, nose, or throat problems.  In response to the 
question of whether he ever had an operation, the veteran 
reported a knee operation at age 19.  In response to the 
question of whether he had received medical treatment in the 
past 5 years, he reported treatment at the orthopedic clinic 
at Fort Ord, California in 1965.  Clinical examination of the 
nose and sinuses was normal.  Examination of the eardrums 
showed scarring of both eardrums.  Examination of the mouth 
and throat showed hypertrophy of the cervical lymph nodes.  
Audiometric examination revealed pure tone thresholds in the 
right ear of 30, 25, 20, 15, 20, and 15 decibels at 250, 500, 
1000, 2000, 4000, and 8000 hertz, respectively.  Pure tone 
thresholds in the left ear were 20, 20, 15, 15, 10, and 15 
decibels at the same frequencies (after conversion from ASA 
standards at the time to current ISO standards).  No hearing 
loss was noted, and a normal physical profile was assigned 
for hearing.  In an undated statement in his service medical 
records, the veteran reported that his medical condition had 
not changed since his August 1967 service separation 
examination, except that he had started going deaf in his 
left ear and could not breathe out of his nose.  

In the veteran's initial claim for VA compensation, received 
in October 1993, the only disability claimed to have been 
incurred during service was a right knee condition.  

Outpatient treatment records from Manchester Family Medicine 
Association show the veteran was seen for a number of medical 
conditions from 1984 to 1993.  In September 1984 he was seen 
for a back pain and a left earache.  It was reported that 
that he had problems with his left ear since his discharge 
from service and he continually got a sensation of fluid 
caught in the ear and had to use a Q-tip and water to get it 
out.  He said he was once told he did not hear as well in one 
ear as he did in the other, but could not recall which ear it 
was.  Examination of the right canal and tympanic membrane 
was normal.  After removal of wax from the ear, the drum was 
seen to be duller than the right.  The assessment was 
cerumen-clogged canal.  When seen for an earache in November 
1984, the left eardrum was dull and distorted.  Examination 
of the right drum showed serous otitis and a retraction and 
fluid level.  The assessment was bilateral serous otitis and 
left otitis media.  Later in November 1984 he was seen for 
follow up of his ear infection.  His hearing was fine.  
Examination was within normal limits, without fluid level and 
good eardrum movement.  It was noted that otitis media and 
otitis externa had resolved, and there was no reaccumulation 
of cerumen.  When seen for dizziness in February 1988, it was 
noted that he did not have ear pain and his hearing was 
"O.K."  The assessment was mild vertigo.  When seen again 
for dizziness in March 1988, it was noted that he had no ear 
pain and his hearing was the same.  The assessment was 
vertigo.  A CT scan of the head and intra-auditory canal was 
normal.  

In August 1990 the veteran was seen at Manchester Family 
Medicine Association outpatient clinic for shortness of 
breath and some hay fever symptoms.  It was noted that he had 
seasonal allergies, usually in late August.  Examination of 
the ears was negative.  The assessment was asthmatic 
bronchitis with history of seasonal allergies.  In November 
1990 he was seen for head congestion and other symptoms.  
There was mild erythema of the throat and significant 
postnasal drip.  The tympanic membranes were normal.  He was 
seen for nasal congestion and drip again in March 1991.  He 
reported that he would have these symptoms in the summer 
months when he was younger but the symptoms were becoming a 
year round problem.  Examination showed marked nasal 
congestion.  The tympanic membranes were normal and there was 
erythema of the throat and a postnasal drip.  The assessment 
was chronic nasal congestion.  In June 1992 it was reported 
that that he was falling asleep suddenly and this began when 
he started taking allergy shots a year earlier.  In July 1993 
he reported his medical history was negative for chronic 
medical problems.  He said he was taking allergy shots for 
environment allergies.  In August 1993 during a preoperative 
physical for left carpal tunnel syndrome, previous surgeries 
were noted to include the right knee in 1966 and right wrist 
for carpal tunnel syndrome in July 1993.

In a November 1993 statement, in support of a claim for 
service connection for a right knee disability, the veteran 
reported that he had been treated for his right knee 
condition by a German doctor when he was stationed in Germany 
in the military.  (He later submitted the same statement as 
part of the current claim to substantiate that he was seen by 
German doctors during service.)

In February 1994 the RO granted service connection for a 
right knee disability.

The veteran was seen at a VA outpatient clinic in June 1996 
with complaints of trouble breathing through his nose.  He 
reported a history of nasal obstruction for 15 years and 
hearing loss since 1966.  He reported bilateral ear surgery 
in 1966, although he was unsure of the procedure.  
Examination in June 1996 showed nasal valve collapse.  The 
assessment was hearing loss with nasal obstruction.  He 
returned to the ears, nose, and throat clinic in October 
1996.  Examination showed normal tympanic membranes and 
moderately swollen nasal mucosa, status post septoplasty.  
Nasal spray was recommended.  The diagnoses were allergic 
rhinitis and Eustachian tube dysfunction.  

In October 1996 the veteran filed a claim for service 
connection for hearing loss and a deviated nasal septum.  He 
said he had an operation for the deviated nasal septum during 
service.  In November 1996 he filed a claim for a nose and 
throat condition.  

On November 1996 VA audiometric examination revealed the 
veteran had pure tone thresholds in the right ear of 20, 20, 
20, 40 and 40 decibels at 500, 1000, 2000, 3000, and 4000 
hertz, respectively.  Pure tone thresholds in the left ear 
were 20, 20, 20, 35 and 35 decibels at the same frequencies.  
Speech recognition score using the Maryland CNC Test was 96 
percent, bilaterally.  The veteran reported a history of 
pressure equalization tubes inserted in his ears during 
service.  The impression was high frequency hearing loss and 
occasional tinnitus.

The veteran was seen again at the VA ears, nose, and throat 
clinic in December 1996 for rhinitis and Eustachian tube 
dysfunction.  He said he could not breathe through his nose 
despite using a nasal spray.  It was noted that his tympanic 
membranes were thickened and his nares were narrow.  The 
assessments were rhinosinusitis and Eustachian tube 
dysfunction.

The veteran testified at a hearing at the RO in January 1997.  
He related that he had ears, nose, and throat surgery when 
stationed in Germany.  He said he was unsure of the exact 
procedure, but that he had tubes placed in his ears and had 
the inside of his nose cut.  He said he had not had allergies 
prior to the surgery in service.  He recalled treatment for 
ear problems from a private doctor after service but the 
doctor was no longer alive.  At an April 1998 Travel Board 
hearing, the veteran basically reiterated testimony given at 
the RO hearing.  

Following the August 1998 Board remand, the RO contacted the 
National Personnel Records Center and requested any medical 
records of alleged treatment overseas, and in October 1998 
the National Personnel Records Center responded that no 
records were found.  

In September 1999 David Boxwell, M.D., wrote a letter for the 
stated purpose of assisting the veteran in getting service 
connection for hearing loss, a deviated nasal septum, and 
other nose and throat conditions.  Dr. Boxwell said that he 
had treated the veteran since 1994 for various problems.  He 
reviewed previously reported findings in the veteran's 
service medical records.  Dr. Boxwell added that the veteran 
had had tubes placed in his ears and had other apparent nose 
and throat surgery, including a deviated nasal septum repair, 
in 1966 and 1967.  Dr. Boxwell said that the fact that the 
veteran indicated that he had had ears, nose, and throat 
problems on his service separation examination substantiated 
the change of his condition during service.  Finally Dr. 
Boxwell opined that there was a "high likely hood that his 
claimed disabilities are service related."

In November 1999 Gina Brescia, M.D., wrote a letter for the 
stated purpose of assisting the veteran in getting service 
connection for hearing loss, a deviated nasal septum, and 
other nose and throat conditions.  Dr. Brescia said she saw 
the veteran for a single office visit and the veteran claimed 
he had had frequent ear infections, difficulty with hearing, 
and constant tinnitus, and difficulty swallowing related to 
previous surgeries.  On physical examination, the veteran 
appeared to have a deviated nasal septum, but otherwise his 
examination was unremarkable.  (It was noted he did not have 
a formal hearing evaluation or detailed ear, nose, and throat 
(ENT) examination.)  Dr. Brescia stated that according to 
information supplied by the veteran's representative, the 
veteran claimed no disabilities at his service induction, was 
treated multiple times for earaches, sore throats, and sinus 
trouble between 1965 and 1968, and claimed to have had ear, 
nose, and throat surgery while stationed in Germany.  Dr. 
Brescia noted that the service separation examination showed 
scarring of both eardrums, hypertrophy of the cervical lymph 
nodes, and hearing loss, which had not been present when the 
he entered service.  Dr. Brescia opined that there was a 
"high likelihood that his claimed disabilities are service 
related."

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The veteran claims service connection for hearing loss, a 
deviated nasal septum, and a nose and throat condition 
(besides a deviated nasal septum).  His claims present the 
threshold question of whether he has met his initial burden 
of submitting evidence to show that his claims are well 
grounded, meaning plausible.  If he has not presented 
evidence that his claims are well grounded, there is no duty 
on the part of the VA to assist him in developing his claims, 
and the claims must be denied.  38 U.S.C.A. § 5107(a); 
Grivois v. Brown, 6 Vet. App. 136 (1994).  For the veteran's 
claims for service connection to be plausible or well 
grounded, they must be supported by competent evidence, not 
just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of 
causality between the disease or injury in service and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498 (1995); Grivois, supra; Grottveit v. Brown, 5 
Vet. App. 91 (1993).

A.  Hearing loss

Service incurrence will be presumed for certain chronic 
diseases, included sensorineural hearing loss, if manifest to 
a compensable degree within the year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The veteran served on active duty from 1964 to 1968.  The 
service medical records, including the separation 
examination, do not show a hearing loss disability of either 
ear under the standards of 38 C.F.R. § 3.385.  Service 
connection is still possible if the veteran currently has a 
hearing loss disability under the standards of 38 C.F.R. 
§ 3.385, and the condition can be linked to service.  Ledford 
v. Derwinski, 3 Vet.App. 87 (1992).  An undated record 
sometime after the service separation examination notes the 
veteran complained of a clogged nose and that he was going 
deaf in the left ear. 

In this case the Board need not address the question of 
whether claimed left ear hearing loss is linked to service.  
The results of the 1996 VA audiometric examination indicate 
that the veteran does not currently have a left ear hearing 
loss disability under the standards of 38 C.F.R. § 3.385.  
The claim for service connection for left ear hearing loss is 
not well grounded, as there is no current disability.  
Caluza, supra; Rabideau v. Derwinski, 2 Vet.App. 141 (1992).  

With respect to the right ear, the service medical records do 
not show hearing loss. The service statement of the veteran, 
subsequent to the separation examination, referred to hearing 
problems in the left ear, not the right one.  There is no 
medical evidence of right ear hearing loss within the year 
after service (for a presumption of service incurrence) or 
for many years later.  The 1996 VA examination shows the 
veteran has minimal right ear hearing loss which meets the 
standards of a current hearing loss disability under 38 
C.F.R. § 3.385.  The question becomes whether there is 
competent medical evidence to link the current right ear 
hearing loss to service.

Statements in 1999 from Drs. Boxwell and Brescia purport to 
link the veteran's hearing loss to service (although the 
doctors did not specify right ear hearing loss).  Neither 
doctor pointed to any documented findings of hearing loss in 
service or for years later.  Both doctors largely based their 
opinions on an unsubstantiated history from the veteran that 
he had ENT surgery during service.  However, there is no 
credible evidence that such surgery took place in service.  
When reporting prior surgeries at the time of his service 
separation examination and for years after service, the 
veteran reported no prior ENT surgery.  In his recent 
testimony and statements, the veteran gave but a vague 
account of some type of ear procedure in service; he does not 
remember exactly when the surgery was performed or the nature 
of the surgery.  The opinions of Drs. Boxwell and Brescia are 
shown to be based on an inaccurate factual premise, including 
alleged but unsubstantiated ear surgery in service, and thus 
the medical opinions have no probative value.  Reonal v. 
Brown, 5 Vet.App. 458 (1993).  There is no competent medical 
evidence linking the veteran's current right ear hearing loss 
to service, and thus his claim for service connection is not 
well grounded.  Caluza, supra.

B.  A Nose and Throat Condition, including a Deviated Septum

The veteran's service medical records show a preservice 
history of hay fever, apparently seasonal.  Seasonal and 
other acute allergic manifestations subsiding on the absence 
of or removal of the allergen are generally to be regarded as 
acute diseases, healing without residuals.  38 C.F.R. 
§ 3.380.  

Service medical records from the veteran's 1964-1968 active 
duty show he had some acute nasal and throat symptoms, such 
has those associated with common colds, but a deviated nasal 
septum or other chronic nose or throat disorder was not shown 
during service.  Post-service medical records do not show a 
deviated nasal septum or other chronic nose or throat 
condition until the 1990s, many years after service.  The 
veteran now claims he had some sort of nose and throat 
surgery when he was in service.  The service records show no 
such surgery, and the veteran reported no history of such 
surgery when asked about surgical history at the time of his 
service separation examination and on other occasions for 
years after service.  When the veteran was seen at a VA 
outpatient clinic in 1996, he reported a history of nasal 
obstruction for 15 years (which would be many years after 
service).  Only later in 1996, when he was claiming service 
connection, did he recite a history of nose and throat 
surgery during service.  

The medical evidence does not show a deviated nasal septum or 
any other chronic nose and throat condition during service; 
no related surgery is shown in service; and the claimed 
conditions are first shown many years after service.  For the 
service connection claims to be well grounded, there would 
have to be competent medical evidence to link the current 
disabilities with service.  As with the hearing loss claim, 
the recent opinions of Drs. Boxwell and Brescia, to the 
effect that the veteran's current deviated nasal septum and 
other nose and throat problems are due to service, have no 
probative value since they are based on an inaccurate factual 
premise (including alleged but unsubstantiated ENT surgery in 
service).  Reonal, supra.  

As the veteran has presented no competent medical evidence to 
link a deviated nasal septum and other chronic nose and 
throat condition, first shown years after service, with his 
period of active duty, his claims for service connection must 
be denied as not well grounded.  Caluza, supra.


ORDER

Service connection for hearing loss is denied.

Service connection for a deviated nasal septum is denied.

Service connection for a nose and throat condition is denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

